Citation Nr: 0822872	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  04-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependence and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318. 

4.  Entitlement to benefits under 38 U.S.C. Chapter 35, 
Dependents Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to March 
1945.  He died in March 2003.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
that denied the above claims.

Pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2007), the Board has granted a motion for 
advancement on the docket in this case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During his lifetime, the veteran was granted service 
connection for intervertebral disc syndrome and 
psychoneurosis, anxiety type and entitlement to a total 
disability rating based on individual unemployability due to 
his service-connected intervertebral disc syndrome. 

The appellant has not been provided with adequate notice 
regarding her claims for cause of veteran's death, accrued 
benefits, DIC under 38 U.S.C.A. § 1318, and benefits under 
38 U.S.C. Chapter 35, Dependents Educational Assistance.  
When a specific issue is raised regarding a claimant's DIC 
application, which includes any issue pertaining to accrued 
benefits, VA is required to provide notice that includes a 
statement of the conditions for which a veteran was service 
connected at the time of his death; an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
The June 2004 notice provided to the appellant pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (VCAA) does not include that 
information. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant complete VCAA 
notice, in accordance with all governing 
laws and regulations.  The notice must 
include a statement of the conditions for 
which the veteran was service connected at 
the time of his death; an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected.  The appellant should have the 
opportunity to respond, and the RO should 
arrange for any further development 
suggested by any response.

2.  Then, readjudicate this matter with 
application of all appropriate laws, 
regulations, and case law and 
consideration of any additional 
information obtained as a result of this 
remand.  If any claim on appeal remains 
denied, the issue an appropriate 
supplemental statement of the case and 
give the appellant and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



